      Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Ana Vazquez,                                 )
                                             )
       Plaintiff,                            )       Civil Action File No.:
                                             )
v.                                           )
                                             )
Enhanced Recovery Company,                   )       COMPLAINT WITH
LLC                                          )      JURY TRIAL DEMAND
                                             )
       Defendant.                            )


                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                       PARTIES

      1.     Plaintiff, Ana Vazquez, is a natural person who resides in Cobb County,

Georgia.

      2.     Defendant, Enhanced Recovery Company, LLC, is a limited liability

company formed under the laws of the State of Delaware and registered to do

                                         1
      Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 2 of 12




business in Georgia. Defendant may be served with process via its registered agent,

Corporation Service Company, 40 Technology Parkway South, Suite 300, Norcross,

Georgia 30092.

                              JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in Atlanta Division because

the Defendant maintains a registered agent in Gwinnett County which is in the

Atlanta Division.

                            FACTUAL ALLEGATIONS




                                          2
         Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 3 of 12




         7.    Plaintiff is allegedly obligated to pay a consumer debt arising out of a

cable bill and is therefore, a “consumer”, as that term is defined by 15 U.S.C. §

1692a(3).

         8.    Defendant’s principal business is the collection of consumer accounts

for its commercial benefit. Defendant regularly collects, or attempts to collect,

directly or indirectly, debts owed or due, or asserted to be owed or due, to a third

party.

         9.    Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

         10.   Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

         11.   Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

         12.   Defendant had placed negative account information on Plaintiff’s credit

report.

         13.   In May of 2020, Plaintiff called Defendant in response to the credit

reporting information.

         14.   When Plaintiff identified herself on the phone call, the Defendant’s

representative told Plaintiff the account was for an unpaid cable bill from 2015.

                                            3
      Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 4 of 12




      15.    During the course of the call, Plaintiff asked Defendant about making

partial payments on the debt.

      16.    Defendant stated that payments could be made on the debt, but each

payment would incur a $9.95 convenience fee.

      17.    A $9.95 convenience fee for each payment was not authorized by the

agreement creating the original debt.

      18.    Defendant’s statements that a $9.95 convenience fee for each payment

were unfair and unconscionable attempts to collect fees from Plaintiff which were

not authorized.

      19.    The account reported by the Defendant and in collection is a consumer

account thus an open account subject to a statute of limitations of four years per

O.C.G.A. § 9-3-25.

      20.    Making partial payments toward the balance owed would restart the

statute of limitations, much to the Plaintiff’s detriment.

      21.    Defendant’s failure to advise Plaintiff that the debt was passed the

statute of limitations was a false, deceptive, and misleading communication.

      22.    Plaintiff suffered direct and particularized harm by Defendant’s

misrepresentations and attempts to collect unauthorized fees as Plaintiff suffered




                                           4
         Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 5 of 12




increase anxiety and worry about her ability to ever pay this alleged debt and

Plaintiff took time to speak to counsel about the Defendant’s false statements.

      23.     Defendant’s conduct contained communications which were false,

misleading, and deceptive in connection with the collection of a debt.

                                INJURIES-IN-FACT

      24.     The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      25.     An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      26.     Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.




                                           5
       Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 6 of 12




       27.   Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

       28.   Defendants acts and omissions caused particularized harm to the

Plaintiff in that she was suffered worry and took time to discuss her debt with counsel

in response to the false statements.

       29.   Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing.

                                       DAMAGES

       30.   As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

       a.)   Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)   Anxiety and worry due to concerns that she might not be able to ever

pay off the debt




                                            6
      Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 7 of 12




                              CAUSES OF ACTION

                                     COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                              15 U.S.C. § 1692 et seq.

      31.    Plaintiff incorporates by reference paragraphs 1 through 30 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

      32.    15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      33.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

      34.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

      35.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

                                          7
       Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 8 of 12




average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2nd Cir. 1993).

       36.       A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

       37.       Defendant’s communications were in violation of 15 U.S.C. §§ 1692e,

e(2)(A), and e(10) among others.

Violations of 15 U.SC. § 1692f and its subparts

       38.       The conduct of the Defendant as described herein was unfair and

unconscionable. It preyed upon perceived weaknesses/fear/lack of sophistication of

the Plaintiff.

       39.       Defendant’s attempts to collect fees unauthorized by the agreement

which created the debt were unfair and unconscionable.

       40.       Defendant’s behavior violated 15 U.S.C. § 1692f and f(1).

       41.       As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                             8
      Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 9 of 12




                                      COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                            O.C.G.A. § 10-1-390, et seq.

      42.    Plaintiff incorporates by reference paragraphs 1 through 41 as though

fully stated herein.

      43.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      44.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      45.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      46.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      47.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      48.    Defendant’s conduct has implications for the consuming public in

general.

                                           9
      Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 10 of 12




      49.      Defendant’s conduct negatively impacts the consumer marketplace.

      50.      Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      51.      Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      52.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

      53.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

      54.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

      55.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                           10
       Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 11 of 12




                                        TRIAL BY JURY

       56.      Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)    Plaintiff’s actual damages;

b.)    Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)    General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

       & (c);

e.)    Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

       and

f.)    Such other and further relief as may be just and proper.

       Respectfully submitted this 20th day of July, 2020.


                                          BERRY & ASSOCIATES
                                           /s/ Matthew T. Berry
                                           Matthew T. Berry
                                           Georgia Bar No.: 055663
                                           matt@mattberry.com
                                           2751 Buford Highway, Suite 600
                                           Atlanta, GA 30324
                                           Ph. (404) 235-3300
                                           Fax (404) 235-3333

                                           /s/ Chris Armor
                                             11
Case 1:20-cv-03050-AT-CCB Document 1 Filed 07/22/20 Page 12 of 12




                             Christopher N. Armor
                             Georgia Bar No. 614061
                             P.O. Box 451328
                             Atlanta, GA 31145
                             Phone 470-990-2568
                             Fax 404-592-6102
                             chris.armor@armorlaw.com
                             Plaintiff’s Attorneys




                               12
